              Case 1:19-cv-01036-RP Document 26 Filed 03/08/21 Page 1 of 2



                                 IN THE UNITED STATES DISTRICT COURT
                                  FOR THE WESTERN DISTRICT OF TEXAS
                                           AUSTIN DIVISION

IDES PEREZ DIAZ, et. al.,                           §
                                                    §
                   Plaintiffs,                      §
                                                    §
v.                                                  §                   1:19-cv-1036-RP
                                                    §
UNICO EN SABORES, INC. d/b/a                        §
MORELIA MEXICAN GRILL, et. al.,                     §
                                                    §
                   Defendants.                      §

                                               ORDER

         Before the Court is the Agreed Motion to Dismiss by Plaintiffs Ides Perez Diaz, Eduardo

Bautista Diaz, and Fernando Bautista Diaz (collective, the “Plaintiffs”) and Defendants Unico en

Sabores, Inc. d/b/a Morelia Mexican Grill, Sinergy Workforce Solutions LLC, and Israel Arreola, Jr.

(collectively, the “Defendants”). (Dkt. 25). The parties resolved all claims between the Plaintiffs and

the Defendants and request that the Court dismiss all claims against the Defendants with prejudice.

(Id. at 1).

         The Court construes the parties’ motion to dismiss as a motion to dismiss pursuant to

Federal Rule of Civil Procedure Rule 41(a)(2). Rule 41(a)(2) “allows plaintiffs to freely dismiss their

suits, subject to court approval, provided the dismissal does not prejudice any party.” Templeton v.

Nedllovd Lines, 901 F.2d 1273, 1274 (5th Cir. 1990). The district court has discretion to grant a Rule

41(a)(2) motion to dismiss. Manshack v. Sw. Elec. Power Co., 915 F.2d 172, 174 (5th Cir. 1990).

Generally, motions for voluntary dismissal should be freely granted, unless the non-moving party

can show it would suffer some plain legal prejudice. Elbaor v. Tripath Imaging, Inc., 279 F.3d 314, 317

(5th Cir. 2002).




                                                   1
           Case 1:19-cv-01036-RP Document 26 Filed 03/08/21 Page 2 of 2



        The Plaintiffs seek to voluntarily dismiss their claims with prejudice. (Dkt. 25). The

Defendants joined the Plaintiffs’ request for dismissal. (See id.). The Court thus finds that the

Defendants will not suffer prejudice from the dismissal of the Plaintiffs’ claims against them.

        Accordingly, the joint motion to dismiss, (Dkt. 25), is GRANTED. IT IS ORDERED that

the Plaintiffs’ claims against the Defendants are DISMISSED WITH PREJUDICE.

        IT IS FURTHER ORDERED that each party shall bear its own costs.

        The Court will enter final judgment by separate order.

        SIGNED on March 8, 2021.



                                                _____________________________________
                                                ROBERT PITMAN
                                                UNITED STATES DISTRICT JUDGE




                                                    2
